Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 9,171,278) teaches a camera for placement at a distance from and facing a shelf and a light source that are used to track a scanned object to collect identification information, a controller that communicates with the light source and the camera to receive images captured of the shelf, and a processor (of the controller) that receives the identification information of the scanned object and associates the object with a location on a shelf in response to the identification information. It also teaches that before the object is moved from the shelf, the light source is directed to the location on the shelf (in the FOV of the tracking camera) to illuminate it, draw attention, and guide a user to the location on the shelf. However, such prior art does not disclose that the object scanned and tracked/followed continuously throughout the facility by the camera after scanning and identification – including following the identified object to the stowing location on the shelf (by using the camera to capture images of the item prior to its arrival at the shelf) and after arriving at/initial placement on the shelf (via a comparison of images captured by the camera) to determine whether the tracked object has been placed on, moved or removed from the location on the shelf – and that the light source is used to identify the tracked position of the object.  Specifically, the prior art does not disclose:
…the camera for tracking, specifically, following an object that has been scanned to collect identification information about the object and the light source identifying the tracked position of the object; and
… the controller having a processor configured to receive the identification information about the scanned object, to associate the object with a location on the at least one shelf after an initial placement of the object at the location within the field of view of the camera in response to the received identification information, to compare the images to each other to determine whether the tracked object has been placed on, moved, or removed from the location on at least one shelf, and before the object is placed on, moved to or removed from the at least one shelf, 
…
wherein the object is tracked by the camera continuously from a prior location to the location on the at least one shelf after the object has been scanned and matched in response to a comparison of the images and during positioning of the object at the at least one shelf.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1, 3-5, 7-10, 12-17 and 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/LINDSAY J UHL/Examiner, Art Unit 2481